Citation Nr: 0425866	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

As discussed below, this appeal is being REMANDED to the 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify you if further action is require on your part.


REMAND

The appellant claims that he developed diabetes mellitus, 
type II, as a result of active duty service in Vietnam.  The 
RO denied this claim, basing its rating decision on the lack 
of evidence showing that the appellant in fact served in 
Vietnam.
 
The Board of Veterans' Appeals (Board) has noted reference in 
certain documents within the claims file indicating possible 
service in Vietnam.  (See VA hospital summaries for January-
February 1972 and September 1971.) These references raise an 
issue as to whether evidence, yet to be reviewed by VA, 
exists to corroborate the appellant's claim of service in 
Vietnam.    

The Board also notes that the appellant claimed, in a 
September 1999 Statement in Support of Claim, service 
connection for dental problems he sustained from trauma to 
his face.  This matter is referred to the regional office for 
appropriate action.  

Accordingly, this case is REMANDED for the following action:

1.	The RO should take the steps necessary to obtain from 
the National Personnel Records Center (NPRC) the 
veteran's complete service personnel file including, 
among other documents, the veteran's DA Form 20.

2.	After pursuing any additional development 
deemed appropriate in addition to that 
requested above, the RO should readjudicate the 
claim.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case and given the opportunity to respond.

The appellant need take no action unless otherwise notified.  
He does have the right, however, to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes). In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	 _________________________________________________ 
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).



